Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-25, 27-28, 30-32, 34-35, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Calloway et al., U.S. Patent Number 7,865,394 B1 in view of Scott et al., U.S. Patent Publication Number 2013/0159920 A1.

Claim 21:
Calloway discloses a method comprising: 
extracting context-specific information about the content (see Column 2, Lines 56-63 – Calloway discloses this limitation in that customer specific information may be extracted from client databases and user  to drive the customization of future content.); and 
providing an interactive widget that displays rich media that is related to the content (see Column 3, Lines 48-52 – Calloway discloses this limitation in that the individualized message utilizes a standard email template containing a rich media message.) and a context-specific action bar to the first electronic device (see Column 33, Lines 5-15 – Calloway discloses this limitation in that transactional email is used which allows the recipient to collect additional information and to make purchases directly from the email message via buttons and selection items in the message.); 
wherein the chat application associated with the first electronic device instantiates the interactive widget (see Column 12, Lines 12-20 – Calloway discloses this limitation in that email messages containing multimedia content preferably begin playing the message upon message selection or opening of the message.). 
Calloway fails to expressly disclose receiving, at a server, content that is from a chat application associated with a first electronic device.
Scott teaches receiving, at a server, content that is from a chat application associated with a first electronic device (see Paragraph 0029 – Scott teaches this limitation in that prior use history such as chatting history may be included in considering the scenario of a user’s input.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, disclosed in Calloway, to include receiving, at a server, content that is from a chat application associated with a first electronic device for the purpose of providing supplemental information to a user to enhance the user experience (see Paragraph 0026). Further, both Calloway and Scott are concerned with using user-specific context to optimize a messaging experience.

Claim 23:
As indicated in the above rejection, the combination of Calloway and Scott teaches every limitation of claim 21. Calloway fails to expressly teach wherein the content is a uniform resource locator (URL) that links to a video clip and the rich media includes the video clip, a video name, a preview image, and a description of the video.  
Scott teaches wherein the content is a uniform resource locator (URL) that links to a video clip and the rich media includes the video clip, a video name, a preview image, and a description of the video (see Paragraphs 0124-0126 and Figure 9 – Scott teaches this limitation in that the rich media may include a video clip (908) including a name, preview image, and time description of the video. Also see Paragraph 0128 – Scott further teaches that the content may be an embedded video or may be a hyperlink to the video.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, disclosed in Calloway, to include wherein the content is a uniform resource locator (URL) that links to a video clip and the rich media includes the video clip, a video name, a preview image, and a description of the video for the purpose of providing supplemental information to a user to enhance the user experience (see Paragraph 0026). Further, both Calloway and Scott are concerned with using user-specific context to optimize a messaging experience.

Claim 24:
The combination of Calloway and Scott teaches the method of claim 23, wherein the context-specific action bar includes options to initiate one or more of: 
launching the video clip (see Column 22, Lines 9-16 – Calloway discloses this limitation in that once opened, a message can play a video and then prompts the recipient to select an option to launch a customized message.), pausing the video clip, fast-forwarding the video clip, rewinding the video clip, or stopping the video clip.  


Claim 25:
As indicated in the above rejection, the combination of Calloway and Scott teaches every limitation of claim 21. Calloway fails to expressly teach wherein the rich media includes a map and one or more of options to zoom in or out, navigate to different portions of the map, or track a current location on the map.  
Scott teaches wherein the rich media includes a map and one or more of options to zoom in or out, navigate to different portions of the map, or track a current location on the map (see Paragraphs 0032 and 0119 – Scott teaches this limitation in that the rich candidates may include a map showing navigation from a user’s current location to a desired location.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, disclosed in Calloway, to include wherein the rich media includes a map and one or more of options to zoom in or out, navigate to different portions of the map, or track a current location on the map for the purpose of providing supplemental information to a user to enhance the user experience (see Paragraph 0026). Further, both Calloway and Scott are concerned with using user-specific context to optimize a messaging experience.

Claim 27:
The combination of Calloway and Scott teaches the method of claim 21, wherein the interactive widget includes an option to forward the interactive widget to a second user (see Column 28, Lines 36-38 – Calloway discloses this limitation in that the system may monitor how many times a user clicks to forward the media (and therefore the user must have the capability of clicking to forward the media).).  




Claims 28, 30-32, and 34:
	Claim 28, 30-32, and 34 are the non-transitory storage medium claims that correspond to the method claims 21, 23-25, 27. Therefore, they is rejected for the same reasons as method claim 21, 23-25, 27 above. In addition, Calloway discloses a non-transitory storage medium with instructions (see Column 8, Lines 33-49 and Column 38, Lines 18-29).

Claims 35 and 37-39: 	
Claim 35 and 37-39 are the system claim that corresponds to the method claim 21 and 23-25. Therefore, it is rejected for the same reasons as method claim 22 above. In addition, Calloway discloses a system comprising one or more processors and a memory that stores instructions (see Column 40, Lines 19-52).

Claims 22, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Calloway and Scott in view of Beyda, William, U.S. Patent Publication Number 2003/0229722 A1.

  Claim 22:
As indicated in the above rejection, the combination of Calloway and Scott teaches every limitation of claim 21. The combination fails to expressly teach:
receiving a first indication that the rich media was forwarded to a second electronic device; 
receiving a second indication that the rich media was viewed at the second electronic device; and 
in response to receiving the second indication, sending a notification to the first electronic device to be displayed within the chat application that the rich media was viewed at the second electronic device.

receiving a first indication that the rich media was forwarded to a second electronic device (see Paragraph 0037 – Beyda teaches this limitation in that a notification may be sent to the sender to indicate that the message is being forwarded to the receiver.); 
receiving a second indication that the rich media was viewed at the second electronic device (see Paragraph 0037 – Beyda teaches this limitation in that a notification may be sent to the sender to indicate that the message has been viewed by the receiver.); and 
in response to receiving the second indication, sending a notification to the first electronic device to be displayed within the chat application that the rich media was viewed at the second electronic device (see Paragraph 0043 – Beyda teaches this limitation in that a notification may be sent via instant message to the sender to indicate that the message has been opened or read.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, disclosed in Calloway, to include:
receiving a first indication that the rich media was forwarded to a second electronic device; 
receiving a second indication that the rich media was viewed at the second electronic device; and 
in response to receiving the second indication, sending a notification to the first electronic device to be displayed within the chat application that the rich media was viewed at the second electronic device
for the purpose of informing a sender of the status of messages based on one or more established or designated rules (see Paragraph 0026). Further, both Calloway and Beyda are concerned with optimizing a user’s customized messaging experience.



Claim 29:
	Claim 29 is the non-transitory storage medium claim that corresponds to the method claim 22. Therefore, it is rejected for the same reasons as method claim 22 above. In addition, Calloway discloses a non-transitory storage medium (see Column 8, Lines 33-49).

Claim 36: 	
Claim 36 is the system claim that corresponds to the method claim 22. Therefore, it is rejected for the same reasons as method claim 22 above. In addition, Calloway discloses a system (see Column 8, Lines 50-55).

Claims 26, 33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Calloway and Scott in view of Bradley et al., U.S. Patent Publication Number 20070110074 A1.

Claim 26:
As indicated in the above rejection, the combination of Calloway and Scott teaches every limitation of claim 21. The combination fails to expressly teach:
providing the interactive widget that displays the rich media that is related to the content and the context-specific action bar to a second electronic device; 
receiving a sync command from the second electronic device; and 
synchronizing a position in the video clip on the second electronic device to match a position in the video clip on the first electronic device.
Bradley teaches:
providing the interactive widget that displays the rich media that is related to the content and the context-specific action bar to a second electronic device (see Paragraph 0035 – Bradley teaches this limitation in that the media may be provided to multiple devices that have the capabilities of play media.); 
receiving a sync command from the second electronic device (see Paragraph 0043 – Bradley teaches this limitation in that the client devices initiate the clock synchronization with the host device.); and 
synchronizing a position in the video clip on the second electronic device to match a position in the video clip on the first electronic device (see Paragraph 0037 – Bradley teaches this limitation in that playback is synchronized both between client devices and also between client and host devices. Also see Paragraph 0095 – Bradley further teaches that audio for specific time segments is sent to the client devices in packets according to their synchronized timeline.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, disclosed in Calloway, to include:
providing the interactive widget that displays the rich media that is related to the content and the context-specific action bar to a second electronic device; 
receiving a sync command from the second electronic device; and 
synchronizing a position in the video clip on the second electronic device to match a position in the video clip on the first electronic device
for the purpose of  allowing a user to synchronize disparate devices in the home or workplace to recognize each other and exchange data (see Paragraph 0006). Further, both Calloway and Bradley are concerned with providing platforms for media playback across multiple devices.


Claim 33:
	Claim 33 is the non-transitory storage medium claim that corresponds to the method claim 26. Therefore, it is rejected for the same reasons as method claim 26 above. In addition, Calloway discloses a non-transitory storage medium (see Column 8, Lines 33-49).

Claim 40: 	
Claim 40 is the system claim that corresponds to the method claim 26. Therefore, it is rejected for the same reasons as method claim 26 above. In addition, Calloway discloses a system (see Column 8, Lines 50-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ASHLEY M. FORTINO
Examiner
Art Unit 2143

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143